DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. Claims 4-9 are canceled for being drawing to a non-elected invention in the response filed July 30, 2020.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein the blade portion includes an edge portion adapted to face the periphery of the cutting die while the blade portion rotates around the periphery of the cutting die, and an engagement portion formed on the blade portion to protrude further than the edge portion in a rotating direction of the blade portion when cutting the wire and adapted to be brought into engagement with a portion of the wire which lies in the vicinity of the terminating end portion thereof when the blade portion claim 1.
Based on Applicant’s arguments and the examiner’s review of Office Action mailed February 24, 2021, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in applicant’s arguments filed May 24, 2021 starting on page 7. Claims 1, 3, 11 and 13-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725